Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 1 of 9




                     EXHIBIT E


             PCRA Court Opinion
               following denial of
             Third PCRA Petition
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 2 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 3 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 4 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 5 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 6 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 7 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 8 of 9
Case 2:20-cv-02675-PBT Document 13-5 Filed 02/05/21 Page 9 of 9
